DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. 
Regarding claims 23, 24, and 26, applicant argues the “storage unit” is synonymous with the “storing unit”, however, the examiner respectfully submits that a storage unit is not the same as a storing unit. Nowhere in the original specification is a storage unit disclosed.
Regarding claim 24, applicant argues the references do not disclose outputting different effects that are assigned to different, corresponding values in the second electrical input range in a storage unit, however, the examiner respectfully submits that a storage unit is not disclosed in the specification.
Regarding claim 1, applicant argues the references do not disclose a processor configuring a device output as an independent or dependent output in response to determining that an electrical input is in a respective first or second electrical input range
Applicant argues that element 109 cannot constitute the claimed processor, element 109 is a “trip-level adjustment circuit” that merely alters the point at which the .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storage unit, wherein the storage unit stores different assignments between said different colors and said different corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different colors at the different, corresponding values in the second electrical input range by referencing said stored assignments” of claims 23, 24 and 26 must be shown or the feature(s) canceled from the claim(s).  The step or hysteretic function of claim 1 must be shown or feature(s) canceled from the claim(s). (Figures 2-7 and 9 have removed from the drawings). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23,  24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 27: claim 27 is rejected due to its dependence on claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 7 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Franklin Sai-Wai Ho US 6,388,488.
[AltContent: textbox (First electrical input range)][AltContent: arrow][AltContent: textbox (Second electrical input range)][AltContent: arrow]
    PNG
    media_image1.png
    336
    466
    media_image1.png
    Greyscale

Regarding claim 1, Ho  discloses an electrical device (Fig. 1) for providing a device output (Vout) depending on an electrical input (Vin), the electrical device comprising: a measuring circuit (101) configured to measure the electrical input (Vin); and a processor (109) adapted to configure the device output (Vout) as a constant output (see first electrical input range, Fig. 2 above) that is independent of a value of the electrical input (Vin) in a first electrical input range in response to determining that the electrical input is in the first electrical input range, and to configure the device output (Vout) as a dependent output that is dependent on a value of the electrical input (Vin) in a second electrical input range (second electrical input range, see Fig. 2 above) in response to determining that the electrical input (Vin) is in the second electrical input range, wherein the second electrical input range is different from the first electrical input range (see Fig. 2 above), and wherein the electrical device (Fig. 1) is adapted such that the dependence of the device output (Vout) on the value of the electrical input (Vin) in the second electrical input range includes a step function or a hysteresis function (see abstract) and/or such that the device output (Vout) is modifiable by modifying the electrical input (Vin) only in response to the processor determining that a length of time 

Regarding claim 2, Ho discloses the electrical input is an input voltage (Vin).

Regarding claim 4, Ho discloses the first electrical input range comprises electrical input values being larger than all electrical input values within the second electrical input range (see Fig. 2 above).

Regarding claim 7, Ho discloses the electrical device (Fig. 1) is adapted to provide the dependent output (Vout) in the second electrical input range (see Fig. 2 above) depending on predefined assignments between the electrical input (Vin) and outputs of the electrical device (Fig. 1).

Regarding claim 13, Ho discloses a method for providing a device output (Vout) of an electrical device (Fig. 1) depending on an electrical input (Vin) comprising: measuring (101) the electrical input;  Application No. 14/241,544Docket No.: 2O11PO14O4WOUS Reply to Office Action of June 26, 2019Page 4 of 15 configuring the device output (Vout) as a constant output (second electrical input range, see Fig. 2 above) that is independent of a value of the electrical input (Vin) in a first electrical input range (see Fig. 2 above) in response to determining that the electrical input is in the first electrical input range; and configuring the device output (Vout) as a dependent output that is dependent on a value of the electrical input (Vin) in a second electrical input range (see Fig. 2) in response to determining that the electrical input (Vin) is in the second electrical input range, wherein .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franklin Sai-Wai Ho US 6,388,488 in view of Kajehoddin et al. US 2011/0130889.


In the same field of endeavor, Khajehoddin teaches the electrical device (Fig.
68} is adapted for being connected to a power grid system (Fig, 1,10, see paragraphs 53 and 58} for receiving the electrical input from the power grid system, wherein the power grid system is provided with a modifying unit (20) for modifying the electrical input to the electrical device (Fig. 6B).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device is adapted for being connected to a direct current power grid system for receiving the electrical input from the power grid system, wherein the power grid system is provided with a modifying unit for modifying the electrical input to the electrical device in Ho, as taught by Khajehoddin, in order to improve the power of the grid system.


Regarding claim 11, Ho fails to disclose a power grid system providing an electrical input to the electrical device, and a modifying unit for modifying the electrical input.

At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use a power grid system for providing an electrical input to the electrical device, and a modifying unit for modifying the electrical input In Ho, as taught by Khajehoddin, in order to improve the power of the power system.
Regarding claim 12, Ho fails to disclose the power grid system comprises a nominal voltage and wherein the first electrical input range contains the nominal voltage.
In the same field of endeavor, Khajehoddin teaches the power grid system (10) comprises a nominal voltage and wherein the first electrical input range contains the nominal voltage (Vgrid).
At the time the claimed invention was tiled, it would have been obvious to one having ordinary skill in the art to use the power grid system comprises a nominal voltage and wherein the first electrical Input range contains the nominal voltage In Ho, as taught by Khajehoddin, in order to improve the grid power.

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franklin Sai-Wai Ho US 6,388,488 in view of Feng et al. WO 2011/073829 (recited in IDS filed 02/27/2014).

Regarding claim 17, Ho fails to disclose the electrical device is a fan, a sensor, a motor or a variable speed driver.
in the same field of endeavor, Feng teaches the electrical device is a fan, a sensor, a motor or a variable speed driver (see p. 2, lines 18-22, sensor).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device is a fan, a sensor, a motor or a variable speed driver in Ho, as taught by Feng, in order to improve the load power.

Regarding claim 19, Ho fails to disclose the electrical device is a fan, a sensor, a motor or a variable speed driver.
In the same field of endeavor, Feng teaches the electrical device is a fan, a sensor, a motor or a variable speed driver (see p. 2, lines 18-22, sensor).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device is a fan, a sensor, a motor or a variable speed driver in Ho, as taught by Feng, in order to improve the load power.

Claims 16, 18, 20, and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franklin Sai-Wai Ho US 6,388,488 in view of Fhed et al. US 2002/0033680.

Regarding claim 16, Ho fails to disclose the electrical device is a lighting device and the device output is light.
In the same field of endeavor, Fehd teaches the electrical device is a lighting device and the device output is light (see Fig. la-lb, paragraph 27),
At the time the claimed invention was tiled, it would have been obvious to one having ordinary skill in the art to use the electrical device is a lighting device and the device output is light in Ho, as taught by Fehd, in order to adjust the to a standard power level.
Regarding claim 18, Ho fails to disclose the electrical device is a lighting device and the device output is light.
In the same field of endeavor, Fehd teaches the electrical device is a lighting device and the device output is light (see Fig. 1a~1b, paragraph 27).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device is a lighting device and the device output is light in Ho, as taught by Fehd, in order to adjust the light output to the standard level.

Regarding claim 20, Ho discloses an electrical device (Fig. 1) for providing a device output (Vout) depending on an electrical input (Vin), the electrical device comprising: a measuring circuit (101) configured to measure the electrical input (Vin), wherein the electrical input is a power signal that powers at least a part of the electrical device (Fig. 1); and a processor (109) adapted to configure the device output (Vout) as a constant output (see Fig. 2 above) that is independent of a value of the electrical input (Vin) in a first electrical input range (see Fig. 2 above) in response to determining that the electrical input (Vin) is in the first electrical input range (see Fig. 2), and to configure the device output (Vout) as a dependent output that is dependent on a value of the electrical input (Vin) in a second electrical input range in response to determining that the electrical input is in the second electrical input range (see Fig. 2), wherein the second electrical input range is different from the first electrical input range (see Fig. 2), wherein the device (Fig. 1) depletes at least a portion of the energy in the electrical input (Vin) in both of the first and second ranges to convert the at least a portion of the energy into the device output (Vout).
Ho fails to disclose the electrical device includes a lighting device and the dependence of the device output on the electrical input in the second electrical input range comprises outputting different colors of light at different, corresponding values in the second electrical input range.
In the same field of endeavor, Fehd teaches the electrical device includes a lighting device and the dependence of the device output on the electrical input in 
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device includes a lighting device and the dependence of the device output on the electrical Input in the second electrical input range comprises outputting different colors of light at different, corresponding values in the second electrical input range in Ho, as taught by Fehd, in order to provide the output light at the desired color.

Regarding claim 23, Ho fails to disclose a storage unit wherein the storage unit stores assignments between said different colors and said different, corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different colors at the different, corresponding values in the second electrical input range by referencing said stored assignments.
In the same field of endeavor, Fehd teaches a storage unit, wherein the storage unit stores assignments between said different colors and said different, corresponding values in the second electrical input range (see Fig. 3, Cl, C4), and wherein the electrical device is configured to output said different colors (see paragraph 42, color changer) at the different, corresponding values in the second electrical input range by referencing said stored assignments.


Regarding claim 24, Ho fails to disclose a storage unit,Application No. 14/241,544Docket No.: 2011P01404WOU5 Reply to Office Action of January 14, 2020 Page 6 of 13 wherein the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range, wherein the storage unit stores assignments between said different effects and said different, corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different effects at the different, corresponding values in the second electrical input range by referencing said stored assignments.
In the same field of endeavor, Fehd teaches a storage unit,Application No. 14/241,544Docket No.: 2011P01404WOU5 Reply to Office Action of January 14, 2020 Page 6 of 13 wherein the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range (see Fig. 3, C1, C4), wherein the storage unit stores assignments between said different effects and said different, corresponding values (see paragraph 42) in the second electrical input range, and wherein the electrical device is configured to output said different effects at the different, corresponding values 
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use a storage unit,Application No. 14/241,544Docket No.: 2011P01404WOU5 Reply to Office Action of January 14, 2020 Page 6 of 13 wherein the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range, wherein the storage unit stores assignments between said different effects and said different, corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different effects at the different, corresponding values in the second electrical input range by referencing said stored assignments in Ho, as taught by Fehd, in order to output the standard color.

Regarding claim 25, Ho fails to disclose the electrical device includes a lighting device and wherein the different effects are different colors of light.
In the same field of endeavor, Fehd teaches the electrical device includes a lighting device (Fig. 1a-1b, see paragraph 27) and wherein the different effects are different colors of light (see paragraph 42).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device includes a lighting device and wherein the different effects are different colors of light in Ho, as taught by Fehd, in order to adjust the light output to the standard level.


In the same field of endeavor, Fehd teaches the dependence of the device output on the electrical input in the second electrical input range (Fig. 3, C1, C4) comprises outputting different effects at different, corresponding values (see paragraph 42) in the second electrical input range and wherein the configuring the device output as the dependent output comprises referencing assignments (spectrum of colors), stored in a storage unit, between said different effects and said different, corresponding values in the second electrical input range (C1, C4).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use   the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range and wherein the configuring the device output as the dependent output comprises referencing assignments, stored in a storage unit, between said different effects and said different, corresponding values in the second electrical input range in Ho, as taught by Fehd, in order to adjust the light output to a standard level.


In the same field of endeavor, Fehd teaches the electrical device includes a lighting device (Fig. 1a-1b, see paragraph 27) and wherein the different effects are different colors of light (see paragraph 42).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device includes a lighting device and wherein the different effects are different colors of light in Ho, as taught by Fehd, in order to adjust the light output to the standard level.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franklin Sai-Wai Ho US 6,388,488  in view of Fehd et al. US 2002/0033680 as applied to claim 20 above, and further in view of Fang et al. WO 2011/073829.
Regarding clam 22, Ho in view of Fehd fails to disclose the electrical device comprises a fan, a sensor, a motor or a variable speed driver.
In the same field of endeavor, Fang leaches the electrical device comprises a fan, a sensor, a motor or a variable speed driver (see p. 2, lines 18-22, sensor).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the electrical device comprises a fan, a sensor, a motor or a variable speed driver in Ho in view of Fehd as taught by Feng, in order to adjust the load power.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839